     VIRGIYIA:IN THE CIRCUIT COURT OF SM YTH COUNW
     CO M M O NW EA LTH 0 F W R GINIA           )
                                                )        -
     VS.                                        )    AGREED DISPOSITION
                                                ) PURSUANT TO RULE 3A:8c(11(C1
     JESSICA N IC OLE D R O N                   )                        .
     cR 18-450                                  )
           1,JRSSICA NICOLE DM ON,am charged G t.
                                                IAthefollowingviolationts):
                  C H ARG E                           PO SSIBLE PRNALTY

            1. Abduction M :.
                            I'IIntent             20 years to Life in the penitentiary
                                                  and a Eneofup to $100,000
           TheAttorney for the Com m onwealth is proceeding agnlnstm e by

     indictm ent on this charge.

           1 understand thatthe Com m onw ealth and m y attorney,Jordan Pennington

     have entered into a plea negotiation in this m atter,ofwhich Iam fully aware and

     understand. Iagreeto plead guiltytochargets)below and Iwillreceivethe
     punishm entindicated:

                  CH AR GE                            PBNAETY:
            1. Obst
                  nlctFreePassage                   12 m onthsin jail,unserved
               18.2-404 (RUA-5319-M 1)              portion suspended
            Condltlons:

                  1. Active probation for 1 year upon release.

                  2., Defendant shallhave no contact w ith,shallnot cause
                      contactto be m ade or com e upon the property ofKayla Piclde.
            Sentenclzig Guldellnes: Defendantand counselagree'to allow the

      Attorney for the Com m onw ealth to prepare and subm it the Sentencing

      Guideline fo= as required.




                                                      j
                                                      2
                                                      j
                                                       1l.s
                                                         E
                                                         F
                                                         =E
                                                          NM
                                                           r
                                                            s
                                                            NT
                                                             '
                                                             S
Case 1:18-cr-00018-JPJ-PMS Document 123-1 Filed 10/24/18
                                                 I 3     Page 1.of 3 Pageid#: 201
                           lx   .
                                 -




           Sentence M odin catiom D efendantgives up the right to ask the Court

     for sentence m odification under Virginia Code Sections 19.2-303,16.1-285.1,

      16.1-285.2 or other applicable stam tes,unless agreed by the C om m onw ealth.

           W olatlon ofProbatlon/Transfer: In anyproceeding to nm end orrevoke
     the probadon or suspended sentence in this case,ifdefendant's supervision

     w as transferred to a districtother than Virginia D istrict 17,defendantw aives

     objectiqn to presentation ofthe Comm onwealth'scase by a District17
     probation ofûcer.

           Abandonm ent of Selzed Item s: By signing this plea agreem ent,I

     hereby abandon m y interest in,and consentto the officialuse,destruction or


     otherdispositionofeachitem(tv obftai
                                        /e
                                         .dby< yapw.enforxe;ajts      en
                                                                       #yduring
     thecourse ofthe investigation,l lesssuch item is specifically provided forin
     another provision ofthis plea agreem ent.1 further w aive any and all notice of

     any proceeding to im plem ent the ofscialuse,destruction,abandonm ent,or

     other disposition of such item s.

           Iam fully aw are thata plea of guilty to the charge w illbe a w aiver ofm y

     rightto trialbyjury and thattheburden ofproofupon theComm onwealth of
     Virginia w illbe less than beyond a reasonable doubt.

           lpnderstand thatthe Courtmay acceptorrejectthis agreem ent. Ifthe
      Courtrejectsthisagreem ent,neitherparty isbound by thisar eem entin
     which case1m aywithdraw myplea and havemy caseheard by anotherjudge.
           I have not been coerced,threatened,or prom ised anything other than

     this agreem ent in exchange for m y plea ofguilty.

                                                                                         2




Case 1:18-cr-00018-JPJ-PMS Document 123-1 Filed 10/24/18 Page 2 of 3 Pageid#: 202
                                                                      '
                                                                ?.    k
                                                                      '
                                                                  x.N y'




            Givenundermyhandthis 00 dayof                   f                     ,ao18.
                                                J         NICO L

            1,Jordan Perm ington,attorney atlaw ,certt'fy that 1have read the above
     agreem ent and have review ed its contents an expl ' ed th           to m y client.


                                                    rdan Pen 'ngto
     DATE:            27 r


     Atto       r   e om m onw ealth




                                                                                           3




Case 1:18-cr-00018-JPJ-PMS Document 123-1 Filed 10/24/18 Page 3 of 3 Pageid#: 203
